LINITED STATES DISTRICT COURT
*T:.T:_i:Ti:l :: T'_Y
                      "_:T                          ...............    x

JEFFREY HANDY,
                                                                           STIPULATION OF
                                                                           CONFIDENTIALITY AND
                                                          Plaintiffs       PROTECTIVE ORDER

                           -against-                                       19   Civ.388s (VEC) (oTw)

THE CITY OF NEW YORK and CORRECTION
OFFICER DAVID ALVARADO, SHIELD NO. 11798,

                                                     Defendants.



               WHEREAS, Defendant City of New York deems certain documents                             and

information sought by plaintiff in this case confidential;

               WHERBAS, Defendant objects                 to the production of       those documents and

information unless appropriate protection for their confidentiality is assured;

               WHERBAS, good cause exists for the entry of an order pursuant to Rule 26(c) of

the Federal Rules of Civil Procedure;

               NOW, THEREFORE,              IT IS HEREBY STIPULATED AND                     AGREED,    bY

and between the   Plaintiff and Defendant   as   follows:

               1.      As used herein, "Action" shall mean the pending action between Plaintiff

and Defendant capti oned .leffi"ev Handv v. The Citv of New York and Corlection Officer David

Alvarado. Shield No. 1 1798, 19 Civ. 3885 (VEC) (OTW).

               2.      As used herein. without waiving any objections Defendant might seek to

interpose regar"ding production of these documents, "Confidential Materials" shall mean:

               (A) New York City Department              of Correction ("DOC") employment, personnel,

                     and/or discipl inary records;



                                                     1
                  (B)    Any other disciplinary histories or other records, DOC directives and records

                         of investigations regarding the conduct of employees of the DOC conducted

                         by the DOC, the Inspector General, or other agencies;

                  (C) Names and addresses of non-party         individuals/witnesses who have been

                         identified and/or disclosed by Defendant to the extent such information is

                         within Defendant' s possession;

                  (D)    DOC Investigation Division File for Case No. 3939117; and

                  (E) Other documents and information that may in            good faith, during the

                         pendency   of this litigation, be designated   "Confidential Materials" by

                         Defendant or the Court.

                  3.       The documents and information as defined in paragraph "2)' shall not be

deemed "Confidential Materials" to the extent, and only to the extent, that they are: (a) obtained

by plaintiffs from sources other than Defendant, or (b) are otherwise publicly available.

                  4.       Defendant shall designate in good faith particular documents or materials

"Confidential Materials" by labeling such documents or materials "Confidential" and/or by

designating such documents or materials by bates number            in a writing   directed to Plaintiff.

Defendant shall have a reasonable time to inspect and designate as "Confidential Materials"

documents or other materials sought fi'om third parties. Plaintiff shall not use the Confidential

Materials for any purpose otl.rer than for the preparation, settlement or presentation of Plaintiff    s


case in this   Action.

                  5.       Any docurnents produced by a non-party pulsuant to a subpoena in this

Action and that are designated as Confidential Materials by Defendant shall be governed by the

terms of this Stipulation of Confidentiality and Protective Order'.




                                                     2
                6.       Defendant reserves the right     to   designate any document confidential

pursuant to this agreement if necessary afier production of such documents to Plaintiff.

                7,       Inadvertent production    of any document or         information which     is

privileged, was prepared in anticipation of litigation, is otherwise immune from discovery, shall

not constitute a waiver of any privilege or of another ground for objecting to discovery with

respect   to that document, or its subject matter, or the information contained therein, or of

Defendant's right to object to the use of any such document or the information contained therein

during any proceeding in this litigation or otherwise.

                8.      If Plaintiff obiects to the designation of any particular document
Confidential Materials, Plaintiff shall state such objection       in writing to Defendant, and the
parties shall in good faith attempt to resolve such objection. If the objection cannot be resolved

among the parties, Plaintiff, within 15 days of the last meet and confer, nzy request that the

Court remove the designation. Any such materials or information shall remain Confidential until

the parties resolve the objection or there is a resolution of the designation by the Court.

                9.      In the event that Plaintiff obtains counsel, Plaintiffs attorney(s) shall not

disclose the Confidential Materials      to any person not a member of the staff of plaintiffs
attorney's law office, except uncler the following conditions:

                a.   Disclosure rnay be rnacle only if necessary to the preparation or presentation of

                     the Plaintiff s case in this action, to those individuals          described in

                     subparagraphs (b) below.

                b.   Disclosure before trial may be made only to Plaintiff, to an expert who has

                     been retained or specially employed by that   Plaintifls attorney in anticipation




                                                   )
                    of litigation or preparation for this action, to a witness at deposition, or to the

                    Cour1.

               c.   Before any disclosure is made to a person listed in subparagraphs (a) and (b)

                    above (other than to the Court), the Plaintifls attorney shall provide each such

                    person with a copy of this Stipulation and Protective Order for review, and

                    such person shall consent in writing, in the form annexed hereto as Exhibit A,

                    not to use the Confidential Materials for any purpose other than in connection

                    with the prosecution or settlement of this Action and not to further disclose

                    the Confidential Materials except in testimony taken in this Action. That

                    Plaintiff shall retain the signed consent and furnish a copy to Defendant's

                    attorney upon request at a deposition or immediately before trial, although the

                    name of an expert that Plaintiff does not intend to call as a trial witness may

                    be redacted from such consent before    it is produced.

               10.     Deposition testimony concerning any Confidential Materials which

reveals the contents of such materials shall be deemed confidential, and the transcript of such

testimony, together with any exhibits relerred to therein, shall be separately bound, with a cover

page prominently marked      "CONFIDENTIAL."       Such portion of the transcript shall be deemed to

be Confidential Materials within the meaning of this Stipulation of Confidentiality and Protective

Order.

               11. If any paper wl-rich incorporates       any Confidential Materials or reveals the

contents thereof is filed in this Court. those portions of the papers shall be filed under seal, in

accordance with the rules of the district court in which the Action is filed and/or the Individual

Rules of the judge to whorn the papers are directed.




                                                  4
                12.    However, where the confidential information is not material to issues

addressed   in coutt submissions and the parties agiee in writing that the redaction of personal,

confidential and/or identifying information would be sufficient to protect the interests of parties

or non-parties, Plaintiff may file redacted documents without further order of the Court.

                13.    In addition, where reasonable advance notice is given by Plaintiff and the

parties agree in writing to the use of the confidential information in support of a motion for

summary judgment or any other dispositive motion by Plaintiff or at a trial on the merits in this

matter, such information   will not be subjected to the instant protective order. In the event   that

the Confidential Materials may be disclosed at a hearing or at trial, the Court may impose

appropriate safeguards for the presentation of such Confidential Materials.

                14.    This Stipulation of Confidentiality and Protective Order will survive the

termination   of the litigation   and   will continue to be binding upon all persons to whom
Confidential Materials are produced or disclosed.     All   documents or information that have been

deemed confidential pursuant      to this order, including all copies and non-conforming      copies

thereof, shall remain confidential for all tirne. Once the Action has been resolved, including all

appeals, the Confidential Materials, including     all copies and non-conforming copies      thereof,

shall not be used by Plaintiff, or anyone receiving confidential documents pursuant to paragraph

"l2" subsection (b) herein,   for any purpose without prior Court approval.

                15.    Within 30 days after the telmination of this case, including any appeals,

the "Confidential Materials," including all copies, notes, and other materials containing          or"


referring to information derived therefiorn (otlier than the Court's copies of such materials), shall

be returned to Defendant's attorneys or, upon Defendant's attolneys' consent, destroyed (except




                                                  5
as to   privilege material which shall be destroyed), and all persons who possessed such materials

shall verify their return or destruction by affidavit furnished to Defendant's attorney.

                 16.    This Stipulation of Confidentiality and Protective Order shall be binding

upon the parties immediately upon signature and shall be submitted to the Court for entry as an

Order.

                 17.    This Stipulation of Confidentiality and Protective Order may be executed

in counterparts, and when each party has signed and delivered at least one such counterpart, each

counterpart shall be deemed an original, and, when taken together with other signed counterpafts,

shall constitute one Stipulation of Confidentiality and Protective Order, which shall be binding

upon and effective as to all Parlies.




                                                 6
                 18.     Nothing in this Stipulation of Confidentiality and Protective Order shall be

construed to limit Defendant's use of the Confidential Materials in any manner.

Dated: New York^ New York
         ro/    zQ             ,2079

JEFFREY HANDY                                           GEORGIA M., PESTANA
Plaintiffpro se                                         Acting Corporation Counsel of the
                                                           City of New York
                                                        Attorneyfor Defendant City of New York
                                                        100 Church Street, 3'd Floor
                                                        New York, New York 10007
By:

                                                 By
                                                        Zachary Kalmbach
                                                        As s istant C orpor ation Couns el
  .tJJ.$
  -      *,^, qst lt1- cotr.4y 9F c-\ t'tVn
      Srorn to anii subrcrlbctl
            before m€ this
      gjt"vot 0d&:c- 2oL3-
                                                        SO ORDERED:



          COREY J CARTER
  NOTARY PUBLIC STATEOFNEW YORK                         HON. ONA T. WANG
      Registratuii, No 01CA6390610                      LINITED STATES MAGISTRATE JUDGE
      Qualified lu rran klin
My Commission ExPirer                                   Dated     January 16, 2020 2019
                                                                                   ====




                                                  7
                                            EXHIBIT A

The undersigned hereby acknowledges that s/he has read the Stipulation of Confidentiality and

Protective Order dated            o         2019, entered into the action Jeffrey Handy v. The City

of New York and Correction Officer David Alvarado. Shield No. 11798, 19 Civ. 3885 (vEC)

(OTW), understands the terms thereof. The undersigned agrees not to use the Confidential

Materials defined therein for any purpose other than in connection with the prosecution of this

case, and   will not further disclose the Confidential Materials except in testimony taken in this

case




Date:                                                 Signature


S-LL o$ *      K Co., n \ 'f, .-\ r"to -''
                   t1s c
   *orn to mdubsctlbd                                 Print Name:
           bcfore mc       thi!
  eld"/c-O$b*.,2oll
                                                      Occupation:

              COREY J CARTER
       NOTARY PI IBLIC, STATE OF NEW YORK
           Regstratron No. 0l CA639061 0


  My




                                                  8
